NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06 June 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Selective Reduction of Print Substance Consumption.
Claims 1–11 and 13–15 are allowed. Claims 1, 10 and 14 are independent. Claims 2–9 depend of claim 1. Claims 11 and 13 depend on claim 10, and 15 depend on claim 14.
The Final Rejection (December 13, 2021) indicated that claims 5, 6, 8, 9 and 15 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 10 and 14 to incorporate the allowable subject matter of claims 12. Accordingly, Claims 1, 10 and 14 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 10 and 14.  
The Reply has amended claims 1, 10 and 14 to add several features as shown in the excerpt below:
[1] “receiving an image file prepared for printing, the image file including a halftone cell having a plurality of pixels, a pixel of the plurality of pixels corresponding with a command to apply a print substance to a medium; and
for the pixel of the plurality of pixels, selectively replacing the command to apply the print substance with a command to not apply the print substance,
wherein the image file and a mask are processed as a filter in a pipeline.”
[10] “receive an image file prepared for printing, wherein the image file includes a cell having a plurality of pixels, wherein a pixel of the plurality of pixels corresponds with a command to apply a print substance to a medium; and 
for the pixel of the plurality of pixels, selectively replace the command to apply the print substance to the medium with a command to not apply the print substance,
wherein the image file and the mask are processed as a filter in a pipeline.”
[14] “receive an image file prepared for printing, wherein the image file includes a halftone cell having a plurality of pixels, wherein a pixel of the plurality of pixels corresponds with a command to apply a print substance to a medium; and
for the pixel of the plurality of pixels of the image file, selectively replace the command to apply the print substance with a command to not apply the print substance; and
a print engine operably coupled to the controller to deliver a print substance to the medium based on the image file having the command to not apply the print substance,
wherein the image file and a mask are processed as a filter in a pipeline.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Hirahara et al. (4,884,080), Mizuno (2018/0056666) and Ulichney et al. (2011/0069328), fails to either anticipate or render obvious the above identified features. Accordingly, claims 1, 10 and 14 are allowable over the prior art of record. It follows that claim 2–9, 11, 13 and 15 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Bowen (2021/0165918)
Describes a computer-aided design system enables physical articles to be customized via printing or embroidering and enables digital content to be customized and electronically shared. A user interface may be generated that includes an image of a model of an article of manufacture and user customizable design areas. Customization permissions associated with a selected design area are accessed. User provided content to be used in customizing a design area may be analyzed in real time or in batch mode using a trained engine to determine if it complies with one or more rules. If the user provided content satisfies a corresponding rule, manufacturing instructions and a design file may be transmitted to a printing system. 
Tamura (2016/0316093)
Describes a fax function apparatus. The apparatus improves convenience of a user by providing a user interface that enables the user to perform the setting of printing control on an operation screen. The apparatus prevents the received fax data from the specific number from being printed by registering the specific number from which a junk fax is transmitted in a printing-unnecessary number list even in the case in which the user uses a multifunction peripheral with a collective setting being set to OFF. The apparatus easily performs the setting of the printing control based on the fax number of the source of the transmission for the receive fax for which the printout is not necessary.
Miyamoto et al. (2016/0004713)
Describes an apparatus i.e. multifunction peripheral (101), has a specification unit for specifying a folder to store a file in folders. A display unit displays character string candidates to set a file name of a file based on a folder path of the folder that is specified by the specification unit. A selection unit selects a character string that is displayed by the display unit. A setting unit set the character string selected by the selection unit as the file name of the file. A division unit divides the folder path of the folder that is selected by the selection unit into character strings. 

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672